Citation Nr: 1510650	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Cary L. Winslow, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to July 1983.  The issue remaining on appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board observes that the Veteran originally initiated an appeal of two additional issues (service connection for migraine headaches and for a dental disorder), and those issues were addressed in the February 2013 statement of the case.  However, the Veteran's April 2013 VA Form 9 substantive appeal clearly states that she has limited her appeal to only the single issue of entitlement to service connection for a back disability ("I am only appealing these issues [:] Service connection for residuals of low back pain.")  Accordingly, the claim of entitlement to service connection for a back disability is the only issue in appellate status and before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) document that she experienced painful back symptomatology for a significant duration during her active duty service.  To briefly summarize, STRs show that the Veteran complained of back pain and was assessed with a strain associated with a lifting injury during service in November 1976 (with some notation that the Veteran described having also strained her back prior to service).  Subsequent STRs document persisting symptom complaints and evaluation of the back, with some suggestion of ongoing or additional injury, especially for the period of approximately 10 months following the November 1976 injury.  An examination report in the STRs from January 1980 refers to problems with a "weak low back."  STRs from July 1982 refer to a lifting injury and complaints of mechanical back pain.

The Veteran's October 2014 Board hearing testimony described that following her separation from active duty service in July 1983, she sought private treatment for her back problems in 1985.  She identified that she sought treatment at that time from a Dr. Calabrese, who recommended that she also seek treatment from a specialist at an "Edison" orthopedic clinic.  Later during the hearing, when discussing treatment in 2001, the Veteran was asked "that was when you saw Edison Orthopedics was in 2001?"  The Veteran replied: "No, I [was] seeing them before then."  The Veteran was asked if her claims-file included treatment records from Dr. Calabrese and Edison Orthopedics "From the entire period from 1985 forward?"  She replied that she believed that such records were in her VA claims-file.  However, near the conclusion of the hearing, the Veteran's representative stated: "We'll make sure we get all of those records, because I'm not sure that they had them going all the way back to '83 in the file."

The Board's review of the claims-file at this time suggests that the full range of pertinent private treatment records described by the Veteran and her representative during the hearing are not currently associated with the claims-file.  Although the claims-file contains some medical records dating back to the 1980s, it does not appear that the set of records associated with the Edison Orthopedic clinic covers much of the period during which the Veteran has indicated she received pertinent treatment.  The Board observes that the February 2013 statement of the case indicates that the AOJ believed that it had received records from Edison Metuchen Orthopedic clinic dating back only to 2003.  Additionally, the Veteran's July 2010 authorization for VA to obtain her private medical treatment records on her behalf provided for a date range beginning in May 2004 for obtaining records from Edison Metuchen Orthopedic Clinic.  As the Veteran has more recently indicated that she received treatment from potentially as far back as 1985 (with her clearly indicating that she received treatment from the Edison Metuchen Orthopedic prior to 2001), the Board is concerned that it appears that the earlier reports do not appear to be of record nor do they appear to have been requested based upon the Veteran's original specification of dates in her authorization to obtain reports from that provider.  As the Veteran and her representative have now essentially indicated that they believed her treatment records dating back to the 1980s were pertinent to her claim and should be in her claims-file (with the representative eventually expressing some uncertainty as to whether the older pertinent records were actually in the claims-file), the Board finds that it is most reasonable to take appropriate action to assist the Veteran in determining if the described outstanding earlier treatment records from Edison Metuchen Orthopedic are available and may be obtained to associate with the claims-file.

Furthermore, the Board finds that action to obtain clarification of the May 2011 VA examination report would be helpful in this case.  In this regard, the Board notes that the May 2011 VA examiner presented an opinion stating that the Veteran's current back disability "is less likely as not related to military service," and offered a discussion of rationale that explained:

This is based on the fact that I do see she was seen for back pain multiple times in her military career, but none of the pains were radicular, it was a lumbar sprain/strain type of discomfort.  There was no extensive hospitalization, surgery, or procedures performed.  Also, she states that her back pain got much worse in 2001 when she states she could not stand and then she got the surgery.  Most likely at that time she herniated a disc in 2001 which led to her having to get the lumbar spine surgery.  If it was due to her military service, surgery would have been performed much earlier, due to the fact that she was released in 1983 and the surgery was performed in 2001.  She does not give any history of any hospitalizations or pain management procedures or surgeries prior to 2001 and that is many years separated from when she was released from the military.

The Board finds that the May 2011 VA examiner's medical opinion provides a well-explained rationale for concluding that the onset of the Veteran's herniated disc of the lumbar spine is unlikely to have occurred during service.  However, the Board notes that the Veteran's claim of entitlement to service connection for a back disability may not be limited to consideration of the onset of the herniated disc alone.  That is, the Board must consider whether any chronic disability of the back (including beyond the disc herniation) may be etiologically linked to service, and the Board must also consider whether any chronic back disability that had onset during service may have played a causal role or may have permanently aggravated the Veteran's eventual disc herniation (even if the disc herniation itself manifested after service).

The May 2011 VA examiner noted that diagnostic imaging of the Veteran's spine revealed "[m]ild/moderate multilevel degenerative spondylosis" and that a May 2004 private MRI report (part of a set of records received by VA in November 2010) shows "moderate central spine stenosis" and "mild facet degenerative changes" as well as "endplate degenerative changes and osteophyte formation."  To the extent that the medical evidence suggests that the Veteran's lumbar spine may have chronic disability beyond the fact of the disc herniation, the Board must seek a medical opinion to adequately address whether such chronic disability (such as may be manifested by the noted degenerative changes of the spine) may be etiologically linked to the Veteran's back symptoms shown during her military service.  If such an etiological link exists, the Board must also seek a medical opinion to adequately address whether any post-service disc herniation may have been caused or aggravated by the chronic disability manifesting in the degenerative changes.

The Board also notes that the contemporaneous medical evidence of record, including private medical evidence received by VA in November 2010, indicates that the Veteran's herniated lumbar discs were first diagnosed in May 2004 with surgical treatment proceeding after this time.  The fact that the May 2011 VA examiner's medical opinion repeatedly cites these events as having taken place in 2001, apparently relying upon the Veteran's informal recollection of events, suggests that the VA examiner was not informed by review of the pertinent private medical records.  The VA examiner may not have had access to the pertinent private medical records as part of his review of the claims-file.  It is essential to the adequacy of the medical analysis that it be informed by a complete and accurate familiarity with the pertinent facts.

Accordingly, the Board finds that a remand is warranted to obtain a new or amended VA medical opinion to clarify the extent of the Veteran's chronic back disabilities (to include any disability associated with degenerative changes of the spine beyond disc herniation), to opine upon the etiology of each chronic disability of the back, and to ensure that such analysis is informed by the opportunity to review the complete pertinent medical history in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the Veteran that her VA claims-file does not contain all of the pertinent private medical records that she indicated (during her October 2014 Board hearing) existed and that she believed were already of record.  For instance, records from Edison Metuchen Orthopedic clinic in the claims-file do not appear to cover the entire period of time for which she suggested that she had received pertinent treatment, and it appears authorization was provided only for VA to request such records dating back to May 2004, whereas at the Board hearing she indicated that she received pertinent treatment at this facility for some time prior to that date (perhaps beginning during the 1980s).  The Veteran should be notified that the complete set of these records could be potentially highly pertinent to her claim for service connection.

The AOJ should ask the Veteran to identify all providers of evaluation or treatment she has received for her back disability on appeal and to provide all authorizations necessary for VA to obtain any private records of such treatment.   In particular, the AOJ should ask the Veteran to provide the information and authorization necessary for VA to obtain records from Edison Metuchen Orthopedic clinic prior to May 2004 identified during the Board hearing.  The AOJ should secure for the record copies of complete clinical records (not already of record) of the evaluations and treatment from all providers identified, to specifically include all VA treatment and evaluation records that are not already associated with the claims file (or in VA's electronic records storage).  If a private provider does not respond to a VA request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is her responsibility to ensure private records are received.

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran's entire record, to specifically include this remand, to be forwarded to the May 2011 VA examiner for review and an addendum opinion to ensure that such analysis is informed by the complete record (including the Veteran's private medical records received in November 2010), to clarify the complete list of the Veteran's chronic back diagnoses (to include any disability associated with degenerative changes of the spine aside from disc herniation), and to opine upon the etiology of each chronic disability of the back.  If the May 2011 examiner is unavailable (or unable) to provide the opinion sought, the record should be forwarded to another opinion provider for the opinions sought (and new examination of the Veteran arranged, if determined to be necessary).  The examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each back disability entity found.  In identifying the chronic diagnoses for the Veteran's back, please specifically discuss the medical evidence showing degenerative spondylosis, degenerative changes, and osteophyte formation including in the Veteran's private MRI report from May 2004 that appears to be prior to any surgical treatment for disc herniation.  Please specifically clarify whether the Veteran has, aside from the post-surgical disc herniation, a chronic arthritis process or chronic muscle strain diagnosis.

(b) Please identify the most likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that any back diagnosis (including any chronic arthritis or muscle strain pathology, if properly diagnosed) was incurred, aggravated, or otherwise etiologically linked to her active duty military service.  In answering this question, please specifically address the significance, if any, of (i) the Veteran's documented back complaints during active service, (ii) her account of symptoms and her documented medical treatment for back symptoms following service, and (iii) any post-service history of injury to the Veteran's back. 

(c) If it is concluded that any diagnosed chronic back disability (such as arthritis or chronic strain) likely had onset during or was etiologically linked to military service, please offer an opinion as to whether such disability was causally connected to, or aggravated the severity of, any post-service lumbar disc herniation.

The consulting provider must include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate.  In responding to the above, please specifically discuss the Veteran's account of her post-service symptom history, including any description of a continuity of symptomatology following service.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

